Smith, Justice, delivered the opinion of the Court : The point made in this case is, whether an execution issued after several years had elapsed from the issuing of previous executions, founded on an execution which had originally issued before a year and a day had expired, was void or voidable because of a want of a continuance from term to term. It is undoubtedly the English practice, and that of some of the States, to enter continuances on the judgment roll, from term to term; but no such practice has prevailed with us. As the original execution was issued within a year and a day, although more than a year may have elapsed between the period of the issuing and return of the other executions, still we are inclined to the opinion that there was no error in the course adopted; and that the executions so issued were neither void, nor voidable. Let the judgment of the Circuit Court, in quashing the execution last issued, and the order setting aside all subsequent proceedings, be reversed. Judgment reversed. Note. See Bryan et al. v. Smith et al., Ante 47.